Citation Nr: 0116758	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  99-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of a creative organ.


REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel

INTRODUCTION

The veteran apparently had active service from June 1948 to 
December 1969.

This appeal arises from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado which denied the veteran's claim for special 
monthly compensation based on the loss of use of a creative 
organ.


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of prostate cancer, to include prostatectomy and 
urinary incontinence, and for impotence.

2.  Due to the veteran's service-connected disabilities he is 
unable to maintain an erection. 


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
loss of use of a creative organ are met.  38 U.S.C.A. 
§§ 1114(k), 5107(b) (West 1991); 38 C.F.R. § 3.350(a)(1) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, we note that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) became 
effective.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

After examining the record, the Board of Veterans' Appeals 
(Board) is satisfied that all relevant facts pertaining to 
the veteran's claim have been properly developed.  The Board 
finds that the RO, in April 2001, advised the veteran of this 
change in the law and satisfied the notice requirements of 
the VCAA in correspondence provided to the veteran and his 
representative.  Accordingly, no further assistance to the 
veteran is required in order to comply with the duty to 
assist him mandated by the VCAA.

To warrant a grant of the benefit sought, the evidence must 
show that the veteran, as a result of service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  38 U.S.C.A. § 1114(k).  The 
relevant facts in this case are not in dispute.  The veteran, 
who underwent an elective vasectomy several years after 
service, underwent a radical retropubic prostatectomy in 
August 1995 after developing prostate cancer.

On VA examination in May 1998, the veteran reported that he 
had had impotence since his August 1995 surgery; he indicated 
that he was unable to get an erection or to ejaculate.  The 
examiner reported that the origin of the veteran's impotence 
was his prostate cancer, status post radical prostatectomy.  
In a July 1998 rating decision service connection was granted 
for the residuals of prostate cancer, to include 
prostatectomy and urinary incontinence, and for impotence.  

In August 1999, an Air Force physician wrote that the 
veteran's vasectomy in 1974 resulted in desired sterility but 
did not have an effect on erectile function.  He indicated 
that the radical prostatectomy in 1995 resulted in impotence 
and that the previous vasectomy had no bearing on the 
veteran's impotence.

The evidence is clear that the veteran, as the result of his 
service-connected disabilities, is unable to maintain an 
erection.  The sole question remaining is whether the fact 
that the veteran had a post-service elective vasectomy 
previous to the cause of his impotence, the prostatectomy, 
precludes an award of special monthly compensation for loss 
of use of a creative organ where medical evidence otherwise 
establishes the complete loss or loss of use of a creative 
organ on the basis of service-connected disability. 

VA General Counsel opinion, VAOPGCPREC 5-89 (O.G.C. Prec. 5-
89), provides some insight into the purpose for granting 
special monthly compensation for loss of use of a creative 
organ.  In that opinion, which concluded that a veteran, who 
has elective sterilization prior to service, and incurs 
anatomical loss of a creative organ in service, is entitled 
to special monthly compensation for loss of use of a creative 
organ, it was stated that:

So-called "statutory" awards are not 
predicated directly on the average 
reduction in earning capacity, but 
primarily upon consideration of 
noneconomic factors such as personal 
inconvenience, social inadaptability, or 
the profound nature of the disability.  
The purpose of the statutory award for 
loss or loss of use of a creative organ 
is to account for psychological factors, 
S. Rep. No. 1681, 82d Cong, 2d Sess. 2 
(1952); as well as the loss of physical 
integrity, H.R. Rep. No. 6, 89th Cong., 
1st Sess., 4 (1965)

The Board also finds informative another opinion of the VA 
General Counsel, dated April 3, 2000, regarding statutory 
awards for the loss of use of a creative organ.  VAOPGCPREC 
2-2000 observed that, "[b]y authorizing that rate of 
compensation 'for anatomical loss or loss of use of one or 
more creative organs,' Congress intended to compensate for 
loss of a procreative, or reproductive, organ..."  It was 
noted in that opinion that a VA report had "referred to the 
fact that the 1945 Schedule for Rating Disabilities provides 
a zero-percent evaluation for atrophy of one testis to 
illustrate that, from a medical viewpoint, loss of use of a 
creative organ does not necessarily destroy procreative 
power." (emphasis added)
The 2-2000 GC opinion indicates that, to establish loss of 
use of a creative organ, a contemporaneous showing of a loss 
of all of the functions relating to procreative power is not 
required.  The veteran's impotence is clearly consistent with 
loss of use of a creative organ.  The 5-89 GC opinion 
indicates that a veteran, male or female, who has an elective 
sterilization procedure prior to service, and incurs 
anatomical loss of a creative organ in service, is entitled 
to special monthly compensation (SMC).  That opinion suggests 
that such compensation is warranted for the psychological 
factors associated with the anatomical loss of a creative 
organ in an individual who was already unable to procreate.  
Here, while the veteran's impotence is not anatomical loss of 
a creative organ, the resultant loss of use of a creative 
organ would certainly result in such additional psychological 
factors that were not associated with the preservice 
vasectomy.  Thus, while not directly on point, it is the 
Board's judgment that the 5-89 GC opinion provides support 
for a favorable determination in this case.  The Board is of 
the opinion that, while the veteran previously underwent an 
elective vasectomy, resulting in the loss of procreative 
power, he has also experienced the loss of use of another 
creative organ due to his service-connected prostate cancer.  
Consequently, a grant of special monthly compensation based 
on such loss of use is warranted.


ORDER

Entitlement to special monthly compensation based on the loss 
of use of a creative organ is granted.  The appeal is 
allowed, subject to the law and regulations governing the 
payment of monetary benefits. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

